PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/634,368
Filing Date: 27 Jun 2017
Appellant(s): DECKMAN et al.



__________________
Darby J. Chan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 27, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated January 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant at pages 7 and 8 contends that Law discloses a biopsy system and not an ablation needle system.  
Appellant’s contentions should be found unpersuasive because Examiner relies on Lee and not Law for the teaching of ablation needles.  Lee explicitly discloses multiple needles in an endoscopic device (see Fig. 1 and abstract).  Examiner notes the Final Rejection and subsequent Advisory Action clearly indicate that Lee discloses the RF ablation needles claimed (for example, see page 3).  The Final Rejection makes clear that the RF ablation needles of Lee are substituted into the general purpose treatment channel of Law.  Importantly and contrary to Appellant’s opinion, Law directly suggests a variety of treatment elements can be used in the therapy channel.  Law discloses more than one embodiment and at least one embodiment does not include biopsy device and rather includes general purpose treatment elements (see col 31).  In light of the rejection actually made by the Office a skilled artisan would have recognized that Lee discloses RF ablation needles and that said needles could be predictably substituted in the general purpose treatment channel of Law.
Further, at B. on pages 8 and 9, Appellant contends that Law does not suggest any medical treatment system, except for a biopsy system.

The therapy channel 408 of the endosurgical ultrasonic probe shown in FIGS. 43 and 44 has a very wide diameter that can accommodate tools such as an electrocautery probe, a cryoprobe, a laser probe, and other tools that are often relatively large diameter tools.

Second, Law provides an explicit suggestion that treatment tools other than a biopsy device can be placed in the Law therapy channel.  Given this explicit suggestion of “other tools that are often relatively large diameter tools”, a skilled artisan would have found it obvious to consider other surgical tools for effecting therapy that would also benefit from ultrasound targeting and guidance.  Lee discloses such a surgical tool usable in the therapy channel of Law because ultrasound guidance would enhance the Lee ablation treatment by ensuring the treatment occurs at the correct location as verified by the ultrasound imaging of Law.
	Similarly at B. page 9, Appellant contends not mentioning RF ablation needles is a teaching against RF ablation needles.
	Appellant’s contentions are a failure to appreciate the standard of teaching away.  Merely not teaching something is not a teaching against.  Nothing in Law leads a skilled artisan away from RF ablation needles.  Rather, as noted above, Law directly leads a skilled artisan to a variety of surgical treatment tools that can include RF ablation needles.
At C. page 9 Appellant also argues that since Law uses a single biopsy needle Law cannot suggest multiple ablation needles.
Examiner disagrees because Law directly notes that wide diameter devices can be placed in the therapy channel and Lee discloses a multi-needle ablation probe.  In light of the 
At D. pages 9 and 10 Appellant opines that Law only discloses a single biopsy device and that the use of multiple needles for ablation would render Law unfit for its intended purpose.
Appellant’s remarks are defective for the above noted reasons.  In particular Law discloses more than a biopsy device.  See, for example the Law abstract that notes, “The sheath may have a therapy channel for conveying surgical tools.”  See also column 1: 
Endosurgery involves the use of small diameter tools that are inserted into a patient's body through a small, unnatural hole or surgical port, chat is established by puncturing the external tissue of an organ, such as the skin. As used herein, endosurgery includes all surgical operations performed through a surgical port, including laparoscopic, thorascopic, pelviscopic and extraperitoneal surgical approaches. By way of example, specific discussions of laparoscopic operations are used hereinafter. It should be recognized, however, that the discussions concerning laparoscopic operations apply equally to other forms of endosurgery, including thorascopic, pelviscopic, and extraperitoneal operations. In laparoscopic surgery, the hole is made by puncturing the abdominal wall with a sharp edged instrument called a trocar. A small working tube, called a cannula, is then inserted into the hole to hold it open. Through the internal passageway of the cannula, referred to as a surgical port, are passed the necessary instruments into the body cavity to perform desired surgical operations.

See further, Law at col 31:
The therapy channel 408 of the endosurgical ultrasonic probe shown in FIGS. 43 and 44 has a very wide diameter that can accommodate tools such as an electrocautery probe, a cryoprobe, a laser probe, and other tools that are often relatively large diameter tools.

All of the above cited portions of Law directly contradict Appellant’s message that Law discloses only a biopsy device.  Law as seen from the above passages teaches to a skilled artisan that Law is not a biopsy device, but rather Law is a complex surgical system that can include any endosurgical device.  The multiple RF ablation needles of Lee are exactly one of the 
	Further, the mere inclusion of a different endosurgical treatment device would not change the intended purpose of Law.  The intended purpose of Law is to deliver any endosurgical tool to a target under endoscopic ultrasound guidance.  In combination Law and Lee accomplish the intended purpose of Law because the combination guides an endosurgical tool, the ablation needles of Lee, to a target under the same ultrasound guidance of Law.  Accordingly, the finding of obviousness is appropriate.
	Appellant turns to Lee at page 10.  Appellant first contends that Lee does not provide a motivation or suggestion to combine the Lee device with Law.
	Appellant’s remarks are defective because Law provides a direct TSM for combining the Lee device into the Law device.  In particular Law at col 31 specifically teaches, suggests, and motivates a skilled artisan to use a variety of endosurgical treatment tools in the therapy channel of Law.  Consequently, a skilled artisan would have been strongly motivated to use the therapy channel of Law with the biopsy needles of Lee because doing so is suggested by the prior art and would result in ultrasound guidance of the Lee ablation needles, which would yield better targeting of a subject tissue.
	Next, Appellant continues down the wrong path by indicating that the principle of operation of Lee would be changed.  Appellant argues that Lee encourages a small puncture size and therefore would not desire an attached imaging device.
modified reference is improper and not the secondary reference.  Presently, the modified reference is Law and not Lee.  The only modification is inserting a different endosurgical tool into a multi-use general purpose channel.  The mere change in tool in a multi-use tool change does not change the principle of operation of the channel.  Rather, the channel of Law can always accept any type of tool.
	Second, for the sake of completeness Examiner notes that the needles of Lee in combination still perform the exact same function in the exact same way.  Namely, the ablation needles ablate tissue no matter if they are placed in the channel of Law or the channel of Lee.  Consequently, the intended purpose of Lee has not changed in combination.
	Thirdly, the incision size in Lee is irrelevant because the modified device is Law.  Law directly teaches the benefit of larger incision sizes and larger diameter tools in larger diameter channels because doing so provides ultrasound guidance.  In fact providing ultrasound guidance is the explicit benefit and principle operation of Law, which strongly suggests that the combination of Law as modified by Lee is proper.  The combination shows that providing ultrasound guidance of any known endosurgical tool is beneficial.
	At the beginning of page 11 Appellant rehashes the contention that Law is only a biopsy device and therefore would not predictably provide general purpose treatments.
	As noted repeatedly above, Law at at least col 31 discloses other embodiments that are not biopsy based.  Consequently, Appellant’s remarks are not based in fact and the teachings of the references.  Appellant’s remarks should be found unpersuasive because Law notes at least 
	Lastly, at page 11 Appellant opines without evidence that curved needles would damage the ultrasound transducer or would not be visible by the transducer.
	Appellant’s opinion is not evidence.  There is no evidence at all to support Appellant’s opinion that the curved needles of Lee would not be visible or impact the ultrasound transducer.  Moreover, a skilled artisan would have provided needles that curve safely into the desired locations.
	Appellant does not provide specific arguments against the remaining dependent claims.  Accordingly, all arguments against said claims should be waived, and the rejections of the claims should be sustained.
	At base the rejections should be sustained because the primary reference’s only modification is substituting a general tool, “other tools that are often relatively large diameter tools” for a specific tool, RF ablation needles.  Moreover, Appellant has not shown any error on the part of the Office because Appellant has knowingly ignored the embodiments of Law that do not include a biopsy device.  A reference is available for all that it teaches, and Law teaches at least one embodiment, wherein a general purpose treatment channel can be used for ultrasound guided treatment that does not include a biopsy device.  Importantly, the general purpose treatment channel in combination with the RF ablation needles reads on the claims, and all elements of the prior art function according to their intended and disclosed purposes in combination.

Respectfully submitted,
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees: Candice Wilson and Keith Raymond
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                          

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.